Case 1:18-cv-25106-KMW Document 32 Entered on FLSD Docket 01/10/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



                                                      )
  UNITED AMERICAN CORP., a Florida                    )
  company,                                            )
                                                      )
         Plaintiff,                                   )
                                                      )
  v.                                                  )   Case No. 1:18-cv-25106 KMW
                                                      )
  BITMAIN, INC., SAINT BITTS LLC d/b/a                )
  BITCOIN.COM, ROGER VER, BITMAIN                     )
  TECHNOLOGIES LTD., BITMAIN                          )
  TECHNOLOGIES HOLDING COMPANY,                       )
  JIHAN WU, PAYWARD VENTURES, INC.                    )
  d/b/a KRAKEN, JESSE POWELL,                         )
  AMAURY SECHET, SHAMMAH                              )
  CHANCELLOR, and JASON COX,                          )
                                                      )
         Defendants.                                  )
                                                      )

                  UNOPPOSED SECOND MOTION FOR
                EXTENSION OF TIME FOR DEFENDANTS
  PAYWARD VENTURES, INC. AND JESSE POWELL TO RESPOND TO COMPLAINT
         Pursuant to Federal Rule of Civil Procedure 6(b) and Southern District of Florida Local

  Rule 7.1(a)(1)(J), defendants Payward Ventures, Inc. (“Payward Ventures”) and Jesse Powell file

  this Unopposed Motion for Extension of Time to Respond to the Complaint (“Motion”). By this

  Motion, Payward Ventures and Jesse Powell seek permission to respond to Plaintiff’s Complaint

  (Dkt. 1) by February 1, 2019, the same date previously ordered with regard to defendants

  Bitmain, Inc. (Dkt. 22) and Chancellor (Dkt. 29).

         1. The 122-paragraph Complaint purports to assert a number of claims, including alleged

  violations of the Sherman Act, against eleven different defendants. Payward Ventures and

  Powell are two of the eleven defendants named in this action.
Case 1:18-cv-25106-KMW Document 32 Entered on FLSD Docket 01/10/2019 Page 2 of 4



          2. On December 6, 2018, Payward Ventures was served with the Complaint. After being

  retained, the undersigned counsel also agreed to accept service on behalf of Powell on December

  27, 2018.

          3. Given the retention of undersigned counsel in the midst of the year-end holidays, and

  given the approaching date to respond to the Complaint, Payward Ventures promptly moved for

  an extension of time to respond to the Complaint. (Dkt. 14.) That motion sought an extension of

  time until January 18, 2019 because this Court had set that date for defendant Shammah

  Chancellor to respond to the Complaint, after that defendant had sought a longer extension of

  time. (Dkts. 11, 12.) Powell likewise sought an extension. (Dkt. 16.)

          4. On December 27, 2018, both Payward Ventures and Powell were granted an extension

  of time through January 18, 2019 to respond to the Complaint. (Dkts 15, 17.)

          5. On December 28, 2018, this Court granted defendant Bitmain, Inc. an extension of

  time to respond to the Complaint until February 1, 2019. (Dkt. 22.)

          6. On January 9, 2019, this Court granted defendant Shammah Chancellor an extension of

  time to respond to the Complaint until February 1, 2019. (Dkt. 29.)

          7. Providing one response date—February 1, 2019—for all served defendants to respond

  to the Complaint will allow them to potentially reduce duplicative briefing and increase the

  efficiency of this litigation.

          8. The requested enlargement is not sought for purposes of delay and will not prejudice

  any party or delay the proceedings. Defendants Bitmain, Inc. and Chancellor have already been

  granted extensions through and including February 1, 2019 to respond to the Complaint. (Dkts.

  22, 29.) Further, it is Payward Ventures’s and Powell’s understanding that not all defendants

  have even been served with the Complaint.
Case 1:18-cv-25106-KMW Document 32 Entered on FLSD Docket 01/10/2019 Page 3 of 4



         WHEREFORE, defendants Payward Ventures and Powell respectfully move the Court to

  enter an Order granting them an extension through and including February 1, 2019, within which

  to respond to the Complaint. A proposed order for the Court’s consideration is appended hereto

  as Exhibit A.

  Compliance with Local Rule 7.1(a)(3)

         Undersigned counsel has conferred with counsel for Plaintiff, who stated that Plaintiff

  does not oppose the relief requested given the language of the Court’s order of January 9, 2018

  granting an extension for defendant Chancellor.


  Dated: January 10, 2019.                    Respectfully Submitted,

                                              /s/ Andrew C. Lourie_________________
                                              Andrew C. Lourie (Florida Bar No. 87772)
                                              Andrew.Lourie@kobrekim.com
                                              KOBRE & KIM LLP
                                              201 South Biscayne Boulevard, Suite 1900
                                              Miami, Florida 33131
                                              T: +1 202 664 1907
                                              F: +1 305 967 6120
                                                              - and –
                                              Brian Klein (pro hac vice)
                                              bklein@bakermarquart.com
                                              Donald Pepperman (pro hac vice)
                                              dpepperman@bakermarquart.com
                                              BAKER MARQUART LLP
                                              777 S. Figueroa Street, Suite 2850
                                              Los Angeles, California 90017
                                              T: +1 424 652 7800
                                              F: +1 424 652 7850
                                              Attorneys for Payward Ventures, Inc. and Jesse
                                              Powell
Case 1:18-cv-25106-KMW Document 32 Entered on FLSD Docket 01/10/2019 Page 4 of 4



                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on January 10, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

  to all counsel of record for the parties.

                                              /s/ Andrew C. Lourie___________________
                                              Andrew C. Lourie
